DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 43-59 and 61-77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byers et al. (US 2010/0081878 A1).
Regarding claim 43, Byers discloses an endoscopy surgical instrument inlet device (2330; Fig. 5) for an endoscope system comprising: a body (2330/2340; Fig. 5C) having a channel (defined by 2336/2340/2332; par. [0071]; Fig. 5C) extending through the thickness of the body, the body (2330/2340; Fig. 5C) comprising a locking structure (1140; Fig. 12) having an engagement portion (1150a/1150b/1182; Fig. 12; par. [0081] and [0086]) that is correspondingly shaped to interlock against a fixture located at a proximate end of an endoscopy surgical instrument inlet (20; par. [0056]; Figs. 1 and 2) so as to secure the endoscopy surgical instrument inlet device to the endoscopy surgical instrument inlet (par. [0086]).
Regarding claim 44, Byers discloses the device in accordance with claim 43, wherein the engagement portion comprises any one or more of a protrusion and a groove (1182; Fig. 12; par. [0086]).
Regarding claim 45, Byers discloses the device in accordance with claim 43, wherein the locking structure comprises a snap fit (1150a/1150b; Fig. 12; par. [0081] and [0086]) or a screw thread (1182; Fig. 12; par. [0081] and [0086]) arrangement.
Regarding claim 46, Byers discloses the device in accordance with claim 45, wherein the snap fit (1150a/1150b; Fig. 12; par. [0081] and [0086]) arrangement comprises at least one arm (1150a/1150b) coupled to an outer surface of the body through a flexibly resilient member (par. [0081] and [0086]).
Regarding claim 47, Byers discloses the device in accordance with claim 46, wherein the at least one arm (1150a/1150b) extends past a distal end of the body (Fig. 12) that engages the proximate end of the endoscopy surgical instrument inlet.
Regarding claim 48, Byers discloses the device in accordance with claim 45, wherein the screw thread (1182) arrangement is disposed along a portion of an inner wall (1150a/1150b corresponding to 2336; Figs. 5C and 12; par. [0071]) of the channel (defined by 2336/2340/2332; par. [0071]; Fig. 5C) extending through the thickness of the body.
Regarding claim 49, Byers discloses the device in accordance with claim 48, further comprising a seal (2353; par. [0075] – improperly written as 2351; Fig. 5C) disposed on a proximate end of the body, wherein the seal comprises a perforable portion which covers the channel extending through the thickness of the body (par. [0075] – slit-type seal).
Regarding claim 50, Byers discloses the device in accordance with claim 49, wherein the perforable portion (2353) comprises at least one line of weakness establishing a tear portion retained by the seal after the perforable portion perforates along the at least one line of weakness (par. [0075] – slit-type seal).
Regarding claim 51, Byers discloses the device in accordance with claim 50, wherein each of the line of weakness has open ends (par. [0075] – slit-type seal).
Regarding claim 52, Byers discloses the device in accordance with claim 50, wherein the at least one line of weakness is disposed to form shapes that resemble any one of the following letters: C, H, N, X and I (par. [0075] – slit-type seal).
Regarding claim 53, Byers discloses the device in accordance with claim 52, wherein the seal is manufactured from material having a smooth texture (par. [0063] – plastic).
Regarding claim 54, Byers discloses the device in accordance with claim 53, wherein the material comprises any one or more of plastic, paper, resin, rubber and gel (par. [0063]).
Regarding claim 55, Byers discloses the device in accordance with claim 54, wherein the body further comprises a seal arrangement (2341/2351; par. [0075]-[0076]) disposed downstream of the seal disposed on the proximate end of the body (Fig. 5C).
Regarding claim 56, Byers discloses the device in accordance with claim 55, wherein the seal arrangement (2341/2351; par. [0075]-[0076]) comprises an inner seal (2341; Fig. 5C) disposed along an inner wall of the channel extending through the thickness of the body, the inner seal having a hole aligned with a centre of the perforable portion of the seal disposed on the proximate end of the body (2353; Fig. 5C).
Regarding claim 57, Byers discloses the device in accordance with claim 56, wherein the seal arrangement (2341/2351; par. [0075]-[0076])  further comprises a seal disposed on a distal end of the body (2357; par. [0075]; Fig. 5C), the seal adapted to contact with an endoscopy surgical instrument inlet over which the endoscopy surgical instrument inlet device is placed when in use (par. [0075]).
Regarding claim 58, Byers discloses the device in accordance with claim 57, wherein the seal disposed on the distal end of the body and the inner seal are integrated into one part (par. [0075]).
Regarding claim 59, Byers discloses the device in accordance with claim 58, wherein the seal disposed on the proximate end of the body and the seal arrangement are coated with lubricant. Carrillo et al. (US 6663598) is incorporated by reference for teaching various seal materials (par. [0063]). One of the materials taught by Carrillo is a seal (340) have a lubricant coating (col. 6, l. 66 – col. 7, l. 6). 
Regarding claim 61, Byers discloses an endoscopy surgical instrument inlet device (2330; Fig. 5) comprising: a body (2330/2340; Fig. 5C) having a channel (defined by 2336/2340/2332; par. [0071]; Fig. 5C) extending through the thickness of the body and a seal (2353; par. [0075] – improperly written as 2351; Fig. 5C) disposed on a proximate end of the body, wherein the seal comprises a perforable portion which covers the channel extending through the thickness of the body (par. [0075] – slit-type seal).
Regarding claim 62, Byers discloses the device in accordance with claim 61, wherein the perforable portion (2353) comprises at least one line of weakness establishing a tear portion retained by the seal after the perforable portion perforates along the at least one line of weakness (par. [0075] – slit-type seal).
Regarding claim 63, Byers discloses the device in accordance with claim 62, wherein each of the line of weakness has open ends (par. [0075] – slit-type seal).
Regarding claim 64, Byers discloses the device in accordance with claim 63, wherein the at least one line of weakness is disposed to form shapes that resemble any one of the following letters: C, H, N, X and I (par. [0075] – slit-type seal).
Regarding claim 65, Byers discloses the device in accordance with claim 64 wherein the seal is manufactured from material having a smooth texture (par. [0063] – plastic).
Regarding claim 66, Byers discloses the device in accordance with claim 65, wherein the material comprises any one or more of plastic, paper, resin, rubber and gel (par. [0063]).
Regarding claim 67, Byers discloses the device in accordance with claim 66, wherein the body further comprises a seal arrangement (2341/2351; par. [0075]-[0076]) disposed downstream of the seal disposed on the proximate end of the body (Fig. 5C).
Regarding claim 68 Byers discloses the device in accordance with claim 67, wherein the seal arrangement (2341/2351; par. [0075]-[0076]) comprises an inner seal (2341; Fig. 5C) disposed along an inner wall of the channel extending through the thickness of the body, the inner seal having a hole aligned with a centre of the perforable portion of the seal disposed on the proximate end of the body (2353; Fig. 5C).
Regarding claim 69, Byers discloses the device in accordance with claim 68, wherein the seal arrangement (2341/2351; par. [0075]-[0076])  further comprises a seal disposed on a distal end of the body (2357; par. [0075]; Fig. 5C), the seal adapted to contact with an endoscopy surgical instrument inlet over which the endoscopy surgical instrument inlet device is placed when in use (par. [0075]).
Regarding claim 70, Byers discloses the device in accordance with claim 69, wherein the seal disposed on the distal end of the body and the inner seal are integrated into one part (par. [0075]).
Regarding claim 71, Byers discloses the device in accordance with claim 70, wherein the seal disposed on the proximate end of the body and the seal arrangement are coated with lubricant. Carrillo et al. (US 6663598) is incorporated by reference for teaching various seal materials (par. [0063]). One of the materials taught by Carrillo is a seal (340) have a lubricant coating (col. 6, l. 66 – col. 7, l. 6). 
Regarding claim 72, Byers discloses the device in accordance with claim 71, wherein the body (2330/2340; Fig. 5C) comprises a locking structure (1140; Fig. 12) having an engagement portion (1150a/1150b/1182; Fig. 12; par. [0081] and [0086]) that is correspondingly shaped to interlock against a fixture located at a proximate end of an endoscopy surgical instrument inlet (20; par. [0056]; Figs. 1 and 2) so as to secure the endoscopy surgical instrument inlet device to the endoscopy surgical instrument inlet (par. [0086]).
Regarding claim 73, Byers discloses the device in accordance with claim 72, wherein the engagement portion comprises any one or more of a protrusion and a groove (1182; Fig. 12; par. [0086]).
Regarding claim 74, Byers discloses the device in accordance with claim 73, wherein the locking structure comprises a snap fit (1150a/1150b; Fig. 12; par. [0081] and [0086]) or a screw thread (1182; Fig. 12; par. [0081] and [0086]) arrangement.
Regarding claim 75, Byers discloses the device in accordance with claim 74, wherein the snap fit (1150a/1150b; Fig. 12; par. [0081] and [0086]) arrangement comprises at least one arm (1150a/1150b) coupled to an outer surface of the body through a flexibly resilient member (par. [0081] and [0086]).
Regarding claim 76, Byers discloses the device in accordance with claim 75, wherein the at least one arm (1150a/1150b) extends past a distal end of the body (Fig. 12) that engages the proximate end of the endoscopy surgical instrument inlet.
Regarding claim 77, Byers discloses the device in accordance with claim 76, wherein the screw thread (1182) arrangement is disposed along a portion of an inner wall (1150a/1150b corresponding to 2336; Figs. 5C and 12; par. [0071]) of the channel (defined by 2336/2340/2332; par. [0071]; Fig. 5C) extending through the thickness of the body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 60 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byers, as applied to the claims above, in view of Naito et al. (US 2009/0287043 A1).
Regarding claim 60, Byers discloses an endoscopy surgical instrument inlet cover comprising an endoscopy surgical instrument inlet device in accordance with claim 59, wherein the endoscopy surgical instrument inlet device (2330; Fig. 5) is positioned to have the channel of its body aligned with a respective endoscopy surgical instrument inlet over which the endoscopy surgical instrument inlet cover is placed when in use (20; par. [0056]; Figs. 1 and 2). However, Byers does not specifically disclose that the cover comprises a plurality of endoscopy surgical instrument inlet devices. Naito teaches an analogous surgical instrument inlet cover (6-1/6B; Fig. 16) wherein a plurality of endoscopy surgical instrument devices may be inserted therethrough and into the endoscope (20; Fig. 16). It would have been obvious to one having ordinary skill in the art to have modified the endoscopy surgical instrument inlet cover of Byers to include a plurality of endoscopy surgical instrument inlet devices, as taught by Naito, in order to connect and insert an variety of endoscopic devices to/into the endoscope thereby allowing the endoscope to be used for a wider range of procedures.
Regarding claim 78, Byers discloses an endoscopy surgical instrument inlet cover comprising an endoscopy surgical instrument inlet device in accordance with claim 77, wherein the endoscopy surgical instrument inlet device (2330; Fig. 5) is positioned to have the channel of its body aligned with a respective endoscopy surgical instrument inlet over which the endoscopy surgical instrument inlet cover is placed when in use (20; par. [0056]; Figs. 1 and 2). However, Byers does not specifically disclose that the cover comprises a plurality of endoscopy surgical instrument inlet devices. Naito teaches an analogous surgical instrument inlet cover (6-1/6B; Fig. 16) wherein a plurality of endoscopy surgical instrument devices may be inserted therethrough and into the endoscope (20; Fig. 16). It would have been obvious to one having ordinary skill in the art to have modified the endoscopy surgical instrument inlet cover of Byers to include a plurality of endoscopy surgical instrument inlet devices, as taught by Naito, in order to connect and insert an variety of endoscopic devices to/into the endoscope thereby allowing the endoscope to be used for a wider range of procedures.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYNAE E BOLER/
Examiner, Art Unit 3795                                                                                                                                                                                             
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795